 

Exhibit 10.24

 

Demand Promissory Note

 

$250,000.00 July 31, 2020

 

FOR VALUE RECEIVED, FTE NETWORKS, INC. a Nevada corporation (“Borrower”),
unconditionally promises to pay to the order of COBBLESTONE VENTURES, INC.
(“Lender”), the principal sum of TWO HUNDRED FIFTY THOUSAND DOLLARS
($250,000.00) (the “Loan”) outstanding hereunder together with all accrued
interest thereon, ON DEMAND, as provided in this Promissory Note (the “Note”).
This Note has an effective date as noted above (the “Effective Date”).

 

1. Due on Demand. Borrower promises to pay to the order of Lender the Loan,
together with interest thereon as hereinafter provided, immediately ON DEMAND
given by Lender to Borrower without the need for any advance notice of any kind.

 

2. Payments.

 

2.1 Manner of Payments. All payments of interest and principal shall be made in
lawful money of the United States of America by wire transfer of immediately
available funds to Lender’s account at a bank specified by Lender in writing to
Borrower from time to time.

 

3. Interest. Interest under this Note shall be as follows:

 

3.1 Interest Rate. The Loan shall bear interest on the initial principal sum
borrowed commencing on and as of the date hereof, to and including the date the
Loan is repaid in full, at a rate of ten percent (10%) per annum.

 

3.2 Interest Payable. Interest, at the rate described above, shall be payable ON
DEMAND. Borrower may make whole or partial interest payments at any time prior
to demand, without penalty and without affecting any other provisions of this
Note.

 

4. Representations and Warranties. Borrower hereby represents and warrants as of
the date of this Note, as follows:

 

4.1 Existence. Borrower is a corporation duly incorporated validly existing and
in good standing under the laws of its state of organization.

 

4.2 Power and Authority. Borrower has the power and authority, and the legal
right, to execute and deliver this Note and to perform its obligations
hereunder.

 

4.3 Authorization, Execution and Delivery. The execution and delivery of this
Note by Borrower and the performance of its obligations hereunder have been duly
authorized by all necessary corporate action in accordance with all applicable
laws. Borrower has duly executed and delivered this Note.

 

   

 

 

4.4 Enforceability. The Note is a valid, legal and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

4.5 No Approvals. No consent or authorization of, filing with, notice to or
other act by, or in respect of, any governmental authority or any other person
is required in order for Borrower to execute, deliver, or perform any of its
obligations under this Note.

 

4.6 No Violations. The execution and delivery of this Note and the consummation
by Borrower of the transactions contemplated hereby do not and will not (a)
violate any provision of Borrower’s organizational documents; (b) violate any
law or order applicable to Borrower or by which any of its properties or assets
may be bound; or (c) constitute a default under any material agreement or
contract by which Borrower may be bound.

 

5. Miscellaneous.

 

5.1 Notices. All notices, requests or other communications required or permitted
to be delivered hereunder shall be delivered in writing at the addresses set
forth in this Note or such other address as either Borrower or Lender may from
time to time specify in writing. Notices mailed by certified or registered mail
or sent by hand or overnight courier service shall be deemed to have been given
when received. Notices sent by facsimile during the recipient’s normal business
hours shall be deemed to have been given when sent (and if sent after normal
business hours shall be deemed to have been given at the opening of the
recipient’s business on the next business day). Notices sent by e-mail shall be
deemed received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgment).

 

5.2 Costs and Expenses. Borrower shall reimburse Lender for all reasonable and
documented out-of-pocket costs, expenses and fees (including reasonable expenses
and fees of its counsel incurred by Lender in connection with the transactions
contemplated hereby including the negotiation, documentation and execution of
this Note and the enforcement of Lender’s rights hereunder.

 

5.3 Governing Law. This Note and any claim, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Note and the transactions contemplated hereby shall be governed
by the laws of the State of New York.

 

5.4 Waiver of Jury Trial. BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY RELATING TO THIS NOTE OR THE
TRANSACTIONS CONTEMPLATED HEREBY WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY.

 

 2 

 

 

5.5 Counterparts, Integration, Effectiveness. This Note and any amendments,
waivers, consents or supplements hereto may be executed in counterparts, each of
which shall constitute an original, but all taken together shall constitute a
single contract. This Note [and the Security Agreement] constitute the entire
contract between the parties with respect to the subject matter hereof and
supersede all previous agreements and understandings, oral or written, with
respect thereto. Delivery of an executed counterpart of a signature page to this
Note by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Note.

 

5.6 Amendment and Waiver. No term of this Note may be waived, modified or
amended except by an instrument in writing signed by both of the parties hereto.
Any waiver of the terms hereof shall be effective only in the specific instance
and for the specific purpose given.

 

5.7 Headings. The headings of the various Sections and subsections herein are
for reference only and shall not define, modify, expand or limit any of the
terms or provisions hereof.

 

5.8 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising on the part of Lender, of any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

5.9 Severability. If any term or provision of this Note is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Note or
invalidate or render unenforceable such term or provision in any other
jurisdiction.

 

[signature page follows]

 



 3 

 

 

IN WITNESS WHEREOF, Borrower has executed this Note as of the Effective Date.



 

  FTE NETWORKS, INC., as Borrower         By: /s/ Ernest Scheidemann   Name:
Ernest Scheidemann   Title: Interim CFO

 



 4 

 